     Case 2:18-cv-02851-MLCF-JVM Document 90 Filed 05/07/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

RICHARD J. TURNER                        *      CASE NO: 18-cv-2851
TAMINIKA SHAUL,                          *
AND DERRICK THOMAS                       *
                                         *
VERSUS                                   *      JUDGE MARTIN L.C. FELDMAN
                                         *
CHRISTOPHER C. COOK, TEXAS               *
FREIGHT SERVICES & CANAL                 *      MAG. JUDGE JANIS vanMEERVELD
INSURANCE COMPANY                        *
                                         *      JURY TRIAL
*      *      *       *     *     *      *      *    *    *          *      *         *

                                         ORDER

       Considering the foregoing Ex Parte Motion to Designate Trial Attorney According to

Local Rule 11.2;

       IT IS HEREBY ORDERED that in accordance with Local Rule 11.2, Dustin L. Poché

(#33451) of the law firm of Perrier & Lacoste, LLC be and hereby is designated as “Trial

Attorney” on behalf of Defendants, Canal Insurance Company and Christopher C. Cook.


                                                              May
       New Orleans, Louisiana this _________day of ______________________, 2019.




                   _________________________________________________
                       HONORABLE JUDGE MARTIN L.C. FELDMAN
                        UNITED STATES DISTRICT COURT JUDGE
                           EASTERN DISTRICT OF LOUISIANA
